DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 05/23/2022.
Claims 1-7, 10-13 and 15-20 are pending in the application. Claims 1-7, 10 and 15 are withdrawn without traverse in response to the restriction requirement. Claims 11-13 are currently amended. Claims 8-9 and 14 are cancelled. claims 16-20 are newly presented. Claims 11-13 and 16-20 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
Claim Objections
Claim 20 is objected to because of the following informalities: ”wherein the metal cation is potassium” should read “wherein the metal cation is potassium cation”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Porzio US Patent No. 7,488,503 (cited in IDS, hereinafter referred to as ‘503) in view of Zasypkin US Patent Application Publication No. 2013/0243851 (hereinafter referred to as Zasypkin) and Porzio EP1123660 A2 (cited in IDS, hereinafter referred to as Porzio).
Regarding claims 11-12 and 16-19, ‘503 teaches a method of making aroma (e.g., flavor) encapsulation composition which exhibits controlled release functionality, the method comprising: 
-feeding a carbohydrate composition into a twin-screw extruder, wherein the carbohydrate composition comprising a first biopolymer capable of forming a thermoreversible gel at 25 °C or above (e.g., pectin, carrageenan in iota, kappa or lambda form as recited in claims 16-19, gellan gum, alginate,
agar-agar, etc.), a second biopolymer capable of forming a glassy matrix upon drying (e.g., modified starch, or gelatin as recited in claims 17 and 19), an aroma (e.g. a flavor such as essential oil and an aldehyde flavor) and water (column 5, line 16-18 and 52-67; column 6, line 1-20; column 9, line 50- column 10, line 6; column 15, line 47-51; column 9, line 40-41; Example 2); 
-maintaining the temperature of the extruder at 121 ºC (e.g., 250 ºF) (Example 2) so as to form an encapsulation composition;
-cooling the encapsulation composition at ambient temperature when it exists the extruder (column 17, line 50-55);
-grinding or pulverizing the encapsulation composition which will necessarily forms a food-grade powder (column 17, line 56.
‘503 as recited above teaches heating at 121 ºC followed by cooling the encapsulation composition at ambient temperature, thus the final temperature of the encapsulation composition is about room temperature which has passed through the gelation temperature of the first biopolymer such as pectin and carrageenan, but not the gelation temperature of the second biopolymer such as gelatin, and will therefore form a hydrogel co-gel. Of note is that the temperature of heating and cooling as disclosed by ‘503 reads on those recited in claim 12.
‘503 is silent regarding drying the encapsulation composition.
In the same field of endeavor, Zasypkin teaches a method of making a flavor encapsulation composition by melt-extrusion comprising the step of mixing the matrix and the flavor, extruding, shaping, cooling and drying the extruded encapsulation composition before grinding ([0045-0048; 0010-0014; 0096]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified ‘503 by including the step of drying the encapsulation composition with reasonably expectation of success, for the reason that the step of drying an extruded encapsulation composition that comprises a flavor is known to be suitable in the art of flavor encapsulation.
‘503 in view of Zasypkin is silent regarding immersing the co-gel in a composition comprising a metal cation before dying.
In the same field of endeavor, Porzio teaches a method of making flavor encapsulation composition by melt-extrusion comprising the step of extruding the mixture that comprises a biopolymer such as pectin and a flavor, and further comprising adding a concentrated aqueous solution of calcium salt to the extruder for interacting with calcium reactive polymers ([0024; Example 6).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified ‘503 by incorporating the step of feeding a concentrated aqueous solution of calcium salt to the extruder so as to interact with calcium reactive polymer such as pectin. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so because the prior art has established that adding aqueous calcium salt solution to a calcium reactive matrix will facilitate the interaction between the polymer and the calcium salt.
Given that ‘503 as modified by Porzio teaches treating the polymer mix with the same metal cation (page 15, line 5-8 discloses calcium ions), it logically follows that the metal cation as disclosed by the prior art has the capability of forming a complex with the polymer to induce gelation.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ‘503 in view of Zasypkin and Porzio as applied to claim 11 above, and further in view of Cash US Patent Application Publication No. 2006/0240159 A1 (hereinafter referred to as Cash).
Regarding claim 13, ‘503 as recited above teaches mixing and heating the carbohydrate matrix and aroma, and cooling the encapsulation composition in ambient temperature. ‘503 additionally teaches that it is suitable to employ a quick cooling approach in which the composition is cooled in chilled air, or by passing through a liquid bath (column 17, line  53-54). ‘503 is silent regarding passing the encapsulation composition in a tubular heat exchanger.
Cash teaches that food could be cooled rapidly by a tubular heat exchanger ([0007]).
Both ‘503 and Cash are directed to cooling food-related items. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified ‘503 by passing the encapsulation composition in a tubular heat exchanger to cool  the encapsulation to ambient temperature with reasonable expectation of success, for the reason that where ‘503 teaches that the encapsulation composition could be alternatively cooled rapidly, Cash teaches that a tubular heat exchanger could be used to rapidly cool a food item.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ‘503 in view of Zasypkin and Porzio as applied to claim 11 above, and further in view of Strickland US Patent Application Publication No. 2006/0191548 (hereinafter referred to as Strickland).
Regarding claim 20, 503 in view of Zasypkin and Porzio teaches that first biopolymer being pectin or carrageenan, and also teaches treating the mixture that comprises pectin with the aqueous solution of calcium salt for interacting with calcium reactive polymer (e.g., pectin). ‘503 in view of Zasypkin and Porzio is silent regarding metal cation being potassium ion.
Strickland teaches that where calcium ion reacts with (e.g., crosslinking with) pectin, potassium ion could react with carrageenan to form a crosslinked polymer ([00249]).
Both ‘503 and Strickland are directed to use of a hydrocolloid comprising pectin, carrageenan and alginate). Both Porzio and Strickland are directed to using a metal cation to react with a hydrocolloid (e.g., pectin). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified 503 in view of Zasypkin and Porzio by using the solution of potassium cation to react with the biopolymer in the case that the  biopolymer is carrageenan, for the reason that prior art has established that potassium could be used to react with carrageenan to form a crosslinked polymer of carrageenan. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so because prior art teaches that where it is suitable to use calcium ion to react with pectin, it is suitable to use potassium ion  to react with carrageenan to form a crosslinked polymer.
Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 6-7 of the Remarks that cited arts fail to teach the limitation about immersing the hydrogel co-gel in a composition comprising a metal cation, wherein the metal cation is capable of forming a complex with the first biopolymer to induce gelation. In particular, applicant argues that although Porzio teaches using calcium solution, the purpose of the solution is for use as a plasticizer,  not for induce gelation.
Applicant’s arguments are considered but found unpersuasive because:
First, ‘503 as modified by Porzio teaches treating the polymer with the same metal cation (page 15, line 5-8 discloses calcium ions), it thus logically follows that the metal cation as disclosed by the prior art has the capability of forming a complex with the polymer to induce gelation. It does not matter the metal ion could also be used as a plasticizer. 
Second, Applicant is reminded that claim 11 recites “wherein the metal cation is capable of forming a complex with the first biopolymer to induce gelation”, thus forming a complex with the biopolymer to induce gelation is merely interpreted as a property of the metal cation. Given that prior art teaches the same metal cation as disclosed in the specification, the metal cation as disclosed by the prior art certainly possess the property as claimed.  
Third, it is accepted wisdom that a metal cation such as calcium cation reacts with a hydrocolloid such as pectin and induces gelation of the hydrocolloid (see Karles US patent Application No. 2006/0174901). The examiner submits that applicant asserts no discovery beyond what is known in the art.
fourth, the claim does not recite immersing the hydrogel co-gel in a solution of a metal cation to induce gelation. Applicant appears to argue some feature that is not claimed by asserting that prior art fails to teach inducing gelation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793